Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 16-40 are allowable because the prior arts fail to teach or suggest a system for non-contact transmission electrical energy comprises a charge unit, arranged in a recess of a floor, that includes a receiver part, an upper cover part, a lower cover part, a primary winding, wherein the lower cover part includes a bore extending between the first space region at a first end region of the bore and a second space region at a second end region of the bore, the second space region including a dome wall on the lower cover part, a diaphragm being arranged at the bore.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/QUAN TRA/
Primary Examiner
Art Unit 2842